Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 1 of 24




                EXHIBIT A
          Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 2 of 24

                                                                                             USOO9183220B2


(12) United States Patent                                                 (10) Patent No.:                   US 9,183,220 B2
       Frieder et al.                                                     (45) Date of Patent:                    *Nov. 10, 2015
(54)   HERARCHICAL STRUCTURED DATA                                                 G06F 17/30327; G06F 17/30598; G06F 3/048;
       ORGANIZATION SYSTEM                                                          G06F 3/04817: G06F 3/04842; G06F 3/0484;
                                                                                   G06F 3/0482; G06F 17/2247; G06F 17/30082;
(71) Applicants: Ophir Frieder, Chevy Chase, MD (US);                                       G06F 17/30554; G06F 17/30221; G06F
                 Sanjiv Kapoor, Naperville, IL (US)                                                          17/30126; G06F 3/0481
                                                                                USPC ......... 707/797, 722, 705, 706, 737, 778, 740,
(72) Inventors: Ophir Frieder, Chevy Chase, MD (US);                                    707/784, 802, 805, 829, 828, 822, 755, 756,
                Sanjiv Kapoor, Naperville, IL (US)                                        707/777, 652, E17.107, E17.005, E17.014,
                                                                                          707/E17.009, E17.047; 715/234, 239, 254,
(73) Assignee: Illinois Institute of Technology,                                        715/273, 256, 265, 274,760, 781, 721,713,
               Chicago, IL (US)                                                         715/784,769,841, 835, 823, 243,853, 810,
                                                                                         715/733, 736; 709/246, 218, 217, 230, 231:
(*)    Notice:      Subject to any disclaimer, the term of this                                                     704/1, 4, 7, 9, 10
                    patent is extended or adjusted under 35                     See application file for complete search history.
                    U.S.C. 154(b) by 0 days.                           (56)                   References Cited
                    This patent is Subject to a terminal dis
                    claimer.                                                            U.S. PATENT DOCUMENTS

(21) Appl. No.: 14/489,151                                                     5,355.497 A    10/1994 Cohen-Levy
                                                                               5,544,360 A      8, 1996 Lewalk et al.
(22) Filed:         Sep. 17, 2014                                                                 (Continued)
(65)                   Prior Publication Data                                             OTHER PUBLICATIONS
       US 2015/OO74562 A1           Mar. 12, 2015                      “DocPlayer: why doesn't your desktop play this way?” by Kevin
             Related U.S. Application Data                             Mcgee         Jody Foo—citeSeerX.ist.psu.edu/viewdoc/Sum
                                                                       mary?doi=10.1.1.60.2133—Department of Computer and Informa
(63) Continuation  of application No. 14/147.233, filed on             tion Science—LinkSping University URL http://www. ida. liu.
     Jan. 3, 2014, which is a continuation-in-part of                  sef-keVmc/pubs/mcgee- . . . . 2006—CiteSeer pp. 1-8.
     application No. 13/486,630, filed on Jun. 1, 2012, now                                       (Continued)
       Pat. No. 8,626,792, which is a continuation of
                          (Continued)                                  Primary Examiner — Anh Ly
                                                                       (74) Attorney, Agent, or Firm — Pauley Erickson & Kottis
(51)   Int. C.
       G06F 7/30                (2006.01)                              (57)                      ABSTRACT
       G06F 7/22                (2006.01)                              A method in a data processing system and apparatus for
       G06F 3/048. I            (2013.01)                              organizing files or web pages, structured or unstructured, of
(52)   U.S. C.                                                         multiple users stored across one or more server computers
       CPC ........ G06F 17/30221 (2013.01); G06F 3/0481               into hierarchical file structures on a recordable medium of a
                   (2013.01); G06F 17/2241 (2013.01); G06F             data processing system. A user-defined metalabel is assigned
                 17/301 (2013.01); G06F 17/30.126 (2013.01);           to each of the electronic files or web pages. The electronic
                                   G06F 17730312 (2013.01)             files or web pages are organized as a function of the metala
(58)   Field of Classification Search                                  bels into the hierarchical file structures.
       CPC .............. G06F 17/2241; G06F 17/301; G06F
                    17/30312: G06F 17/30079; G06F 17/22;                               29 Claims, 10 Drawing Sheets




                                                                                                   24



                                                                                                        22




                                                                  CA


                                                                          22
            Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 3 of 24


                                                                                   US 9,183,220 B2
                                                                                                         Page 2

                   Related U.S. Application Data                                                                  2006/0287974 A1      12/2006 Mochizuki et al.
                                                                                                                  2007/0070.066 A1      3/2007 Balkhash ....................... 345/419
        application No. 12/471,938, filed on May 26, 2009,                                                        2007/0156636 A1*      7/2007 Norton et al. ..................... 707/1
        now Pat. No. 8,209,358, which is a continuation-in-                                                       2007/0204011 A1       8, 2007 Shaver et al.
        part of application No. 1 1/801.296, filed on May 9,                                                      2007/0209005 A1       9/2007 Shaver et al.
        2007, now Pat No. 7720,869.                                                                               2007,0291291 A1      12/2007 Vilar et al.
              s                   s      s                                                                        2008/0016472 A1        1/2008 Rohlfetal. ................... T15,848
                                                                                                                  2008/0216009 A1       9, 2008 Drallos
(56)                      References Cited                                                                        2008, 0235.197 A1     9, 2008 Allen et al.
                                                                                                                  2008/0281788 A1 11/2008 Frieder et al.
                   U.S. PATENT DOCUMENTS                                                                          2008/0307339 A1 12/2008 Boro et al.
                                                                                                                  2009.0113350 A1* 4/2009 Hibino et al. ................. 71.5/853
       5,644,736 A         7/1997 Healy et al.                                                                    2009/01 19354 A1      5/2009 Stuartet al.
       5,678,046 A        10, 1997 Cahill et al.                                                                  2009/0228462 A1       9, 2009 Frieder et al.
       5,689,701 A        11/1997 Ault et al.                                                                     2010.0031193 A1       2/2010 Starket al.
       5,848,415 A        12/1998 Guck                                                                            2010/01986 12 A1*     8/2010 Streepy, Jr. ....................... 705/2
       5,905,990 A         5/1999 Inglett                                                                         2014/O122529 A1       5, 2014 Frieder et al.
       6,252,597 B1     6/2001 Lokuge
       6,321,251 B1 * 1 1/2001 Deisinger et al. ............. TO9,203                                                              OTHER PUBLICATIONS
       6,344,861 Bl     2/2002 Naughton et al.
       6,348,935 B1        2, 2002 Malacinski et al.                                                          Sabel F. Cruz and Gerard T. McGuire—"Publication and customiza
       6,453,337 B2 * 9/2002 Miller et al. .................. TO9.204                                         tion of electronic documents using PANDA' Proceeding SIGDOC
       2. R : 8.38: Hans s al                                                          29.3.                  '99 Proceedings of the 17th annual international conference on Com
       6,507865 B1*        1, 2003    E.              I.         . . . . . . . . . . . . 70536 R              puter documentation—ACM New York, NY, USA 1999                         pp.
       6,567,371 B1        5/2003 Otomo et al.                                                                58-64.
       6,582.474 B2        6/2003 LaMarca et al.                                                              http://ww/apple.com/macoSX/features spotlight? Apple-Mac               OS
       6,594,675 B1    7/2003 Schneider                                                                       X-Spotlight (2 pages), web pages printed Aug. 1, 2007 (Apple's
       6,633,903 B1 * 10/2003 Gould ........................... 709/205                                       Spotlight was originally introduced in Apr. 2005).
       6,748,160 B1        6, 2004 Otomo et al.                                                               http://msdn.microsoft.com/msdnmag/issues/04/01/WinFS                 Code
       7,051.277   B2       5/2006    Kephartet al.                                                           NameWinFS: Revolutionary File Storage System Lets Users Search
       7,107,416   B2      9/2006     Stuartet al.                                                            and Manage File Based on Content Jan. 2004. (11 pages).
       7,146,388
       7,254,570
                   B2
                   B2
                          12/2006
                            8, 2007
                                      Stakutis et al.
                                      Stickler
                                                                                                              Alexander Ames     et al., “Richer File System Metadata. Using Links
       7,293,033   B1     1 1/2007    Tormasov et al.                                                         and Attributes.”s Proceedings of the 22nd IEEE/13th NASA Goodard
       7,305.377   B2     12/2007     Shinkai et al.                                                          Conference on Mass Storage Systems and Technologies (MSST
       7,526,621 B2        4/2009 Stuart et al.                                                               2008), Monterey, CA, Apr. 2008, (12 pages).
       7,720,869 B2        5, 2010 Frieder et al.                                                             Stephan Bloehdornet al., “TagFS Tag Semantics for Hierarchical
       7,836,411   B2     11/2010     Plow et al.                                                             File Systems.” Proceedings of the 6th International Conference on
       7.853,668   B2 *   12/2010     Daniell et al. ................ 709/217                                 Knowledge Management, Graz, Austria (Sep. 6-8, 2006), (8 pages).
       7,945,535   B2      5/2011     Toutonghi et al.                                                        David K. Glifford etal. “Semantic File Systems.” Proceedings of the
       8,209,358   B2      6/2012     Frieder et al.                                                          13th ACM Symposium on Operating Systems Principles, New York,
       8,510,668 B1*       8/2013     Raskin     . . . . . . . . . . . . . . . . . . . . . . . . . 71.5/767   NY. (1991) (10 pages) (the year of the Publication is sufficiently
       8,626,792 B2 ck     1/2014 Frieder et al.                                                              earlier than the effective U.S. filing date so that the particular month
     8,627,222 B2 1/2014 Hartwell et al.............. 715,764                                                 of publication is not an issue).
 2001/004 1989 A1 11/2001 Vilcauskas et al.                                                                   Charles P. Wri         1. V.       ili    dUnix S       ics in a Fan-O
 2001/0042087 A1* 11/2001 Kephart
                             p    et al. ............... 707 530                                                 arles P. Wright et al., sVersatility and Unix Semantics in a Fan-Out
 2003/0033287      A1      2/2003     Shanahan et al. ................. 707/3                                 Unification File System”. Technical Report FSL-04-0 lb (Jan. 2004)
 2003/0061200      A1      3f2003     Hubert et al. ..................... 707/3                               (14 pages).                                                    --
 2003/0061201      A1      3f2003     Grefenstette et al. ............. 707/3                                 M. Mahalingam et al., “Towards a Semantic, Deep Archival File
 2003/0110188      A1*     6/2003     Howard et al. ............... 707/200                                   System.” Technical Report HPL-2002-199, HP Laboratories, Palo
 2003,0163519 A1           8/2003 Kegel et al.                                                                Alto, Jul. 2002, (7 pages).
 2003/0204515 A1 10, 2003 Shadmon et al.                                                                      M. Olson, “The Design and Implementation of the Inverstion File
 2003/02296 12 A1* 12/2003 Keller et al. ...................... 707/1                                         System.” In proceedings of the Winter 1993 USENIX Technical
 2004/0037540 A1    2, 2004 Frohlich et al.                                                                   Conference, pp. 205-217, San Diego, California, USA, Jan. 1993, (14
 2004/0125124 A1* 7/2004 Kim et al. ..................... 345,716                                             pages).
 28:8; A.                  23. E.                                                                             Y. Padioleau et al., “A Logic File System.” In proceedings of the 2003
 2005, 0138109 A1*         6/2005 Redlich et al. ................ TO9,201                                     USENIX Annual Technical Conference, pp. 99-112, San Antonio,
 2005. O144022 A1          6, 2005 Evans                                                                      Texas, Jun 2003, (28 pages).
 2005/0144162 A1* 6/2005 Liang ................................ 707/3                                         Candan et al., “Resource Description Framework: Metadata and Its
 2005/0177567 A1 8/2005 Hughes et al.                                                                         Applications.” SIGKDD Exploration Newsletter, vol. 3, Issue 1, Jul.
 2005/0216457 A1*          9, 2005 Walther et al. .................... 707/4                                  2001 (pp. 1-14).
 2006, OO15482 A1          1/2006 Beyer et al.                                                                Sunil Singh Parihar, “MediaAssit-Managing Digital Picture Collec
 2006, OO31261 A1          2/2006 Behringer                                                                   tions Through Content Trails.” Georgia Tech. Design and Technol
 2006/003.6568 A1          2/2006 Moore et al. ...................... 707/1                                   ogy, Spring 2000 (pp. 1-26).
 2006,0047692 A1           3, 2006 Rosenblum et al.                                                           Isabel F. Cruz et al., “Publication Customization of Electronic Docu
 3.8. A. t3. pity . ea                  O2O3 ca.
                                                                                                              ments suing PANDA'. Proceedings SIGDOC '99 Proceedings of the
 2006/0106866 A1* 5, 2006 Green et al. ...............                                        to                Ayrnational Conference on Computer Documentation.
 2006/0129569
 2006.0161863      A1 7,6/2006
                   A1     2006        Dieberger et al.
                                      Gallo                                                                   Kevi
                                                                                                                evin pp.
                                                                                                                     McGee et -al., “DocPlayer: why doesn't your desktop play this
 2006/01848.92     A1* 8, 2006        Morris .......................... 71.5/767                              way?". Dept. of Computer & Information Science, Linköping Uni
 2006/0206449      A1  9, 2006        Fletcher et al.                                                         versity, http://www.ida.liu.se/~keVmc/pubs/mcgee- . . . . 2006,
 2006/0206450 Al           9, 2006 Fletcher et al.                                                            CiteSeer, pp. 1-8.
 2006/0235871 A1          10, 2006 Trainor et al.
 2006/0282440 A1          12/2006 Fletcher et al.                                                             * cited by examiner
    Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 4 of 24


U.S. Patent       Nov. 10, 2015   Sheet 1 of 10        US 9,183,220 B2
    Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 5 of 24


U.S. Patent                                            US 9,183,220 B2
    Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 6 of 24


U.S. Patent       Nov. 10, 2015     Sheet 3 of 10                  US 9,183,220 B2




                                            FLE SYSTEM




                                                              70



                                            METALABEL
                                             HANDLER


                                                         50



                                  FIG. 4
    Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 7 of 24


U.S. Patent       Nov. 10, 2015         Sheet 4 of 10             US 9,183,220 B2




        02                         02               O2             A-102


                                    lO4




                                                             06




                                                        08
                                  FIG. 5
    Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 8 of 24


U.S. Patent       Nov. 10, 2015       Sheet 5 of 10              US 9,183,220 B2




                                  r
                                  C
                                             S
                                  r




                                                                   s


                e                     5
                                             r               N
                                             s               S
                                                 N
                  ar -                3.                ge


                                                 S.
                                                 part
                                                             S
                                                             W




                                      al                :
    Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 9 of 24


U.S. Patent            Nov. 10, 2015        Sheet 6 of 10   US 9,183,220 B2




            File Set          Fiie Set 2    0 to to




                              Multiple Taxonomy Handler




                             A             FIG. 7
    Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 10 of 24


U.S. Patent         Nov. 10, 2015          Sheet 7 of 10                    US 9,183,220 B2




                                    Friends of Alice




                                          College
                                          Friends




              Group Directory/7                     Messaging Window             V
                            7.
                                  Heito-this is the first message illustrating groups

                                                                               222
                                  The groups also have a hierarchical
                                           Organization, Bob
                                  Yes... you can have the same friend in many
                                                  Groups, Alice
                                  hi, this is Pres Obama...hope you are following
                                    my broadcasts ... the economy is improving



                                  This appears to be a political group.



                                    FIG. 9
    Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 11 of 24


U.S. Patent        Nov. 10, 2015     Sheet 8 of 10                  US 9,183,220 B2




                    Social Data                    Hierarchica
                 Streams Broadcast                ABEL SERVER
                    and Receive
                      System                                        23)




                                                   Displayf input
                                                  Social Data for
                                               Groups in Mutiple      234
                                              hierarchy browsing
                                                      system



                              FIG 10

                                     University
    Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 12 of 24


U.S. Patent       Nov. 10, 2015   Sheet 9 of 10         US 9,183,220 B2




              WEB CRAWER                   MEA-ABE.
                                           SERVER           240




                                           ERWSNG
                                           CENT             3.




                              FIG. 2
    Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 13 of 24


U.S. Patent       Nov. 10, 2015   Sheet 10 of 10        US 9,183,220 B2




                                                                     :

                                                                     &
                                                                 rx
                                                                 x
                                                                 *
         Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 14 of 24


                                                       US 9,183,220 B2
                               1.                                                                       2
        HERARCHICAL STRUCTURED DATA                                         The general object of the invention can be attained, at least
            ORGANIZATION SYSTEM                                          in part, through a method in a data processing system of
                                                                         searching electronic files that are on a recordable medium of
           CROSS REFERENCE TO RELATED                                    the data processing system. The method includes: providing
                  APPLICATIONS                                           electronic files or websites in one or more first hierarchical
                                                                         file structures, such as each belonging to a plurality of users,
  This application is a continuation of U.S. application Ser.            the electronic files or websites being identified by filename,
No. 14/147.233, filed on 3 Jan. 2014, which is a continuation            file path, and/or domain address; assigning user-defined
in-part of U.S. application Ser. No. 13/486,630, now U.S. Pat.           metalabels to the electronic files or websites, wherein the
                                                                    10   electronic files or websites include the filenames or domains
No. 8,626,792, filed on 1 Jun. 2012, which is a continuation of          and the metalabels; and organizing the electronic files and/or
U.S. application Ser. No. 12/471.938, filed on 26 May 2009,              websites into a second hierarchical file structure as a function
now U.S. Pat. No. 8.209,358, which is a continuation-in-part             of the metalabels. The second hierarchical file structure is
of U.S. application Ser. No. 1 1/801.296, filed on 9 May 2007,           achieved without replicating the files of the first hierarchical
now U.S. Pat. No. 7,720,869. The co-pending parent appli            15   file structure.
cation is hereby incorporated by reference herein in its                   The method of this invention provides an additional file
entirety and is made a parthereof, including but not limited to          and/or data organization system that extends the file organi
those portions which specifically appear hereinafter.                    zation into a multi-hierarchy user defined system. The addi
                                                                         tional hierarchical file structures of this invention are abstract
          BACKGROUND OF THE INVENTION                                    data file structures, as they exist in the background and are not
                                                                         conventionally viewed through a user interface like the tradi
   1. Field of the Invention                                             tional file directories, subdirectories, and filenames. How
   This invention is directed to improving the searching and/            ever, they can also be viewed in the same way although their
or organizing electronic data in a data processing system or             physical existence will be according to the first hierarchy. In
web site.                                                           25   the system of this invention the data are organized into mul
  2. Discussion of Related Art                                           tiple hierarchical forms which aid considerably in searching
  Traditional file systems, including both UNIX and WIN                  and organizing search results, i.e., files, in a structured fash
DOWS, have one hierarchical method of file organization,                 1O.
herein referred to as a traditional or first hierarchical file              As an example consider the following structure (directo
structure, which is tree structured with directories and sub        30   ries/subdirectories) of electronic files, represented in FIG. 1.
directories. A typical user may have a large set of files (say             Pictures/2006/Dad
100,000), and the structured tree file organization can be                 Pictures/2005/Dad
several levels in height. The primary characteristics of the file          Pictures/2006/Mom
systems are: 1) a file is accessed by a unique address known as            Pictures/2005/Mom
the file path; and 2) file organizing is by using server names,     35     Picture/2006/Baby
directories, Subdirectories, and/or filenames with an exten                Pictures/2005/Baby
S1O.                                                                       If a user wanted to access all files which involve dad, even
   This single method of organizing data leads to consider               files not having “Dad” in the filename but including dad in the
able inefficiencies in accessing files. Searching is effective           picture, the number of files may be substantial and spread
when the user knows a partial filename and/or the file path or      40   among multiple Subdirectories. Thus, if you were looking for
directory under which the file is stored. Often a user must go           all dad-related pictures, it would be desirable that these pic
through a number of files before locating a set of relevant              tures may be classified as below, and as shown in the abstract
files, and must open a number of directory/subdirectory fold             directory structure of FIG. 2.
ers to access the files. Further the current hierarchical orga             PictureS/Dad/2005
nizing technique does not allow the users to easily describe or     45     Pictures/Dad/2006
annotate a file.                                                           Pictures/Dad/Baby
   To improve the search, current file systems use a variety of            Pictures/Dad/Mom
techniques. As an example, Mac OS uses a SPOTLIGHT                          The method of this invention provides a way to provide, in
feature that indexes files on your computer in the background            a general sense, multiple organizational tree structures for the
based upon keywords. When a user makes a change. Such as            50   same electronic files in addition to the traditional file direc
adding a new file, receiving an email, or entering a new                 tory tree structure. These additional hierarchical file struc
contact, SPOTLIGHT updates its index automatically, with                 tures are provided by this invention by structuring the elec
the intention of keeping search results accurate. Embedding              tronic files in one or more abstract directories according to
keywords into files is a common technique for providing a                user-defined metalabels. When the user searches based upon
search facility to the user. Keywords are generally indexed in      55   an assigned metalabel, the program code implementing this
a database that is used to answer user queries.                          invention provides the corresponding electronic files in a new
   There is a need for an improved method for organizing and             file directory, such as shown in FIG. 2. As the directory of
searching files or other data on a computer or web site, as well         FIG. 2 exists as a result of wanting all pictures identified by
as organizing the search results.                                        the metalabel “dad”, the directory of FIG. 2 is an abstract
                                                                    60   directory that is created in response to a query for the “dad”
             SUMMARY OF THE INVENTION                                    metalabel and exists simultaneously with, and does not
                                                                         replace or alter, the first hierarchical file structure of FIG. 1.
   A general object of the invention is to provide an improved              The methods and file structures according to this invention
method for organizing and searching for electronic files or              can also be applied to organizing web pages and member
data on a computer-readable recordable medium, and the              65   users of social networking web sites. The invention further
apparatus and/or program code(s) for carrying out the method             includes a method for organizing files, web pages, or web site
in a data processing system.                                             members. The method includes assigning a user-defined
          Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 15 of 24


                                                        US 9,183,220 B2
                               3                                                                           4
metalabel for each of a plurality of electronic files, web pages,             Embodiments of the invention include a web-scan system
or web site members, where each metalabel is an identifier in              for automatically scanning remote web pages on a network
addition to a filename, a domain address, or a member iden                 and creating metalabels for each of the web pages from text
tification, and more than one of the plurality of electronic               extracted from the web pages.
files, web pages, or web site members is assigned the same                    Other objects and advantages will be apparent to those
user-defined metalabel. The method further includes auto                   skilled in the art from the following detailed description taken
matically organizing user-defined metalabels in a hierarchi                in conjunction with the appended claims and drawings.
cal file structure with a data processor where the hierarchical                     BRIEF DESCRIPTION OF THE DRAWINGS
file structure comprises a trie, Storing each of the user-defined     10
metalabels in a database associated with the data processor,                 FIG. 1 is a simplified representation of traditional hierar
and linking each of the stored user-defined metalabels to one              chical file structure.
or more corresponding electronic files, web pages, or web site               FIG. 2 is an exemplary abstract directory structure adapted
members of the user-defined metalabel.
   The invention further includes the aggregation of metala                from the traditional hierarchical file structure of FIG. 1,
bels of multiple users in additional hierarchical file structures.
                                                                      15   according to one embodiment of this invention.
                                                                             FIG.3 represents a simplified application of metalabels to
In one embodiment, the underlying data (e.g., the files or                 electronic files in the traditional hierarchical file structure of
websites) has a metalabel identifier that is encoded and                   FIG. 1, according to one embodiment of this invention.
searchable on the corresponding hardware or computer sys                     FIG. 4 is a representation of the interaction between the
tem. A data processor according to this invention, Such as                 user and the file system according to one embodiment of this
controlled by a further or super user beyond the multiple                  invention.
users, maps the multiple user identifiers and structures the                 FIG. 5 is a theoretical trie structure for illustrative pur
metalabel identifiers into multiple hierarchies to thereby                 poses.
define multiple taxonomies on the space of files. These hier                 FIG. 6 is an exemplary trie structure according to one
archies can be viewed by a GUI or browser system, if desired,         25   embodiment of this invention.
and provide alternate views or taxonomy on the underlying                    FIG. 7 illustrates a multi-user file structure according to
data space.                                                                one embodiment of this invention.
   Embodiments of this invention include a computer-imple                     FIG. 8 illustrates a hypothetical social group structure.
mented method for organizing files or web pages, the method                   FIG. 9 illustrates an exemplary screen display of a graphi
comprising: automatically determining with a data processor           30   cal user interface according to one embodiment of this inven
user-defined metalabels of a plurality of users (e.g., a plurality         tion.
of different computer systems) for each of a plurality of                     FIG. 10 is a general representation of an exemplary appa
electronic files or web pages; and the data processor auto                 ratus for implementing a metalabel system according to one
matically aggregating the metalabels of the plurality of user              embodiment of this invention.
into a plurality of hierarchical file structures. In some embodi      35     FIG. 11 illustrates a hypothetical University web-page
ments the method includes: automatically determining with a                Structure.
data processor first user-defined metalabels of a first user for              FIG. 12 is a general representation of an exemplary appa
each of a plurality of first user electronic files or web pages:           ratus for implementing a metalabel system according to
automatically determining with a data processor second user                another embodiment of this invention.
defined metalabels of a second user for each of a plurality of        40      FIG. 13 is screen display of an implementation of a meta
second user electronic files or web pages; and the data pro                label file structure for a web site according to one embodi
cessor automatically aggregating the first user-defined meta               ment of this invention.
labels and the second user-defined metalabels into a plurality
of hierarchical file structures. Each of the plurality of user                                      DEFINITIONS
defined metalabels in the plurality of hierarchical file struc        45
tures desirably, but not necessarily, provides a server com                  Within the context of this specification, each term or phrase
puter location of the each of the plurality of electronic files or         below will include the following meaning or meanings.
web pages, such as for querying purposes.                                    References herein to “metalabel are to be understood to
   The invention also includes an apparatus for organizing                 refer to an identifier given to an electronic file, web page, or
files, web pages, or web site members, that includes a tax            50   web site member in addition to the file’s filename and/or file
onomy handler comprising a processor and a database and for                path, a web page's domain address, or the web site members
receiving and storing user-defined metalabels for electronic               member identification name. A metalabel of this invention
files or web pages in user file structures of a plurality of users.        can include any combination of characters, e.g., letter or
Each metalabel is an identifier in addition to a user filename or          numbers, and desirably includes a term that a user identifies
a user domain address, to organize the electronic files or web        55   with the file.
pages as a function of the metalabels into a plurality of addi               References herein to “user are to be understood to not be
tional hierarchical file structures existing simultaneously                limited to a creator of an electronic file, but can be any person,
with the user file structures. More than one of the plurality of           process, or autonomous Software agent, as known in the art,
electronic files or web pages is assigned a same user-defined              acting on behalf of a user having access to the electronic files.
metalabel to organize the more than one of the plurality of           60     References hereinto a “first hierarchical file structure' or a
electronic files or web pages in a same additional hierarchical            “traditional hierarchical file structure' are interchangeable
file structure. The plurality of additional hierarchical file              and to be understood to refer to the already existing directory
structures can be overlapping file structures, and the plurality           tree structure commonly used in organizing electronic files in
ofusers can each include a different computer. Software code               data processing systems. The first or traditional hierarchical
stored on a recordable medium and executable by the tax               65   file structure generally includes a plurality of directories and
onomy handler desirably establishes and maintains the addi                 Subdirectories, and individual files are given a filename and a
tional hierarchical file structures.                                       file's placement in the tree structure is identified by a file path.
          Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 16 of 24


                                                       US 9,183,220 B2
                                5                                                                          6
  References herein to the “second hierarchical file struc                system receives a query from a user, searches the metalabels
ture' or “additional hierarchical file structure(s) of this               of the second hierarchical file structure according to the
invention are interchangeable and to be understood to refer to            query, and returns to the user the search results, which include
a different hierarchical file or data structure than the first or         the electronic file or files including a metalabel matching the
traditional hierarchical file structure.                                  query. In one embodiment, the search results are provided in
  References herein to “abstract directory' are to be under               or by an abstract directory structure. Such as illustrated in
stood to refer to a directory in or created for the second                FIG. 2. The query can include the full metalabel, or a portion
hierarchical file structure of this invention.                            of the metalabel. In one embodiment of the invention, the
                                                                          query can include a portion of the metalabel coupled with a
              DESCRIPTION OF PREFERRED                               10   wildcard symbol. Such as, for example, an asterisk or other
                    EMBODIMENTS                                           character, to represent one or more letters or numbers.
                                                                             In one embodiment of this invention, a program code orga
  The present invention provides a method in a data process               nizes the electronic files as a function of the metalabels into a
ing System, e.g., a computer, for organizing and of searching             second hierarchical file structure existing simultaneously
electronic files on a recordable medium of one or more data          15   with the first hierarchical file structure on the recordable
processing systems, e.g., computer hard drives or flash drives.           medium of the data processing system. A plurality of meta
It is important to note that this invention is not limited to             labeled electronic files are organized into one or more addi
recordable medium that is physically adjacent to a computer.              tional hierarchical file structures by linking each metalabel of
Instead, it is also within the scope of this invention that some          the electronic files to a matching metalabel assigned to one or
and possibly all of the files reside in remote locations whose            more of the other electronic files. Each metalabel that is
access is via a network including but not limited to Such                 assigned to an electronic file is linked to a matching metala
networks as local area networks, wide area networks, private              bel, should such a matching metalabel exist, of an other
virtual networks, ad hoc networks, and the Internet.                      electronic file. The link between the metalabels remains even
  Also, users according to this invention, as defined above,              when one or more electronic files are, for example, moved or
are not limited to human users. That is, as known in the art,        25   given a new file name. The additional file structures provided
processes or other autonomous software agents can assist or               by the metalabels are desirably automatically updated when,
even replace humans in terms of computer processing. Thus,                for example, an electronic file is moved within, copied, or
it is within the scope of this invention for processes or soft            deleted from the first and traditional hierarchical file struc
ware agents to generate the user request described herein.                ture.
    The method of this invention improves searching for elec         30     In one embodiment of this invention, hierarchical metala
tronic files in, for example, current existing hierarchical file          bels have the form:
structures, such as are formed of the directories and subdirec
tories currently employed in operating systems. In such tra
                                                                                  (i)    <metalabel or
ditional hierarchical file structures, often referred to as tree                  (ii)    <metalabel1-f-metalabel2- ... <metalabelks.
structures, each of the electronic files includes a given file       35
name that is seen by the user through a user interface, e.g.,
computer monitor, and a file path identifying the location                Metalabel form (i) provides a flat result with all the search
within the hierarchical file structure.                                   results in one single abstract directory. Metalabel form (ii)
   As discussed above, current searching of the electronic                Supports structured searching and reporting. As an example
files in the traditional hierarchical file structure, as repre       40   referring to the file structure of FIG. 1, the following metala
sented in FIG. 1, is typically based upon the filename or other           bels could be assigned to electronic files therein as shown in
information about the file itself, such as the file type or exten         FIG.3:
sion. The method of this invention provides a second hierar                 Pictures/dad/2005
chical file structure, and desirably a plurality of additional              Pictures/dad/2006
hierarchical file structures. These additional hierarchical file     45     Pictures/dad/baby
structures are “abstract' in that they remain in the back                   Pictures/dad/mom
ground, do not require a physical presence that is directly                 Pictures/mom/2005
accessible to the user through the user interface, as does the              Pictures/mom/2006
first hierarchical file structure, but may be viewable in a                 A query for “Pictures/ would provide an abstract directory
similar fashion. The abstract additional hierarchical file struc     50   with the subdirectories 'dad?” and “mom/ and the search for
tures of this invention Supplement, and do not replace or                 “Pictures/dad” would provide an abstract directory with the
replicate portions of the first hierarchical file structure to            subdirectories “2005/”, “2006/, “baby?, and “mom!”. In
improve searching of the electronic files in the hierarchical             general, a search for <Dird? provides all files labeled <Dird/
file structure.                                                           <file> and all directories, <dird, of files labeled */<Dir>/
  In one embodiment of this invention, each of at least a            55   <dird/*. As will be appreciated by those skilled in the art
portion of the electronic files stored in one or more data                following the teachings herein provided, directories may also
processing systems is assigned a user-defined metalabel. The              be assigned metalabels with the same methodology as
computer code that implements all or portions of the method               described herein for individual files.
of this invention receives the user-defined metalabel, such as               The metalabels allow a system user to further describe or
through a keyboard, and assigns the metalabel to the intended        60   label a file according to, for example, the content or purpose
electronic file. The metalabel does not supplant the file name            of the file. Referring to FIG. 3, the electronic file 35 is in
or file path of the electronic file.                                      subdirectory 30 named “Baby', which is in subdirectory 20
   The metalabel of this invention provides users with the                named “2005”, which is in directory 10 named “Pictures”.
possibility to describe or annotate a file with user defined              The user, e.g., the file creator, enters a metalabel “Pictures/
words and/or numbers, which allows another way to search             65   dad/baby' for the electronic file 35. In this example, the
for the files. The electronic files are searched in this invention        electronic file 35 is a picture that includes both dad and baby,
by querying the metalabels. For example, the data processing              and while the placement in the traditional file structure places
           Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 17 of 24


                                                       US 9,183,220 B2
                               7                                                                                     8
the electronic file in the “Baby” subdirectory 30, associating            of the metalabel nodes 124, and includes filenames and file
the metalabels “dad' and “baby’’ allows the computer to link              paths of the electronic files the user has assigned a metalabel
this file with other similar metalabeled files in other subdi             with the metalabel matching the associated node 124.
rectories. As shown in FIG.3, the dashed line 40 indicates the               In one embodiment of this invention, the additional hier
linking for the metalabels “dad’. Thus a query of the metala              archical file structure is implemented as a double trie struc
bel “dad” provides as search results the linked files. As dis             ture. Both tries of the double trie structure are desirably
cussed above, the abstract directories resulting from the query           Patricia tries. The first trie uses the metalabels as keywords.
for metalabel “dad” would be “2005/, “2006/, “baby?, and                  As shown in FIG. 6, each node of the trie corresponds to a
“mom? as illustrated in FIG. 2.                                           unique metalabel. Each node in turn desirably contains an
  In one embodiment of this invention, a metalabel handler           10   internal secondary trie structure to further store a list of files
module or functionality, desirably implemented as a client                that have been tagged with the specified metalabel. To provide
server module, is provided in the data processing system. As              faster results, the second trie of the double trie structure uses
represented in FIG. 4, the metalabel handler 50 interacts with            the filenames of the electronic files as the keywords, with the
the user 60 to manage the user's metalabel manipulations,                 secondary trie structure, represented as the triangles in fig
including commands such as add, modify, and remove meta              15   ures, containing the metalabels of the files.
labels for files. The metalabel handler 50 also desirably                    For each add, modify, and update metalabel command, the
implements the metalabel search functions of this invention.              trie structures are suitably modified. The file copy, move, and
The metalabel handler 50 interacts with the existing tradi                delete commands of a UNIX file system can be modified to
tional hierarchical file structure, i.e., file system 70, to serve        create metalabeled copy, metalabeled move, and metalabeled
the requests from the client, user 60, and make the requested             delete commands. These commands modify the trie struc
modifications to update the additional hierarchical file struc            tures while performing the file system commands.
ture(s) whenever an electronic file is moved, copied, or                     The following is an example of an algorithm for the
deleted.                                                                  double-trie implementation of the second hierarchical file
  In one embodiment of this invention, the additional hier                structure of this invention.
archical file structures are implemented as tries, and desirably     25   Data Structures Used
Patricia tries. In this embodiment electronic files are orga                1. File Trie: a Patricia Trie, with each node possibly con
nized into a second hierarchical file structure by locating or                 taining a contains-metalabel Sub-trie; and
creating a node in the trie that is identified with the metalabel           2. Metalabel Trie: a Patricia Trie, with each node possibly
of the file and associating the filename to the metalabel in the               containing a files-metalabeled sub-trie.
trie. As an alternative, and more desirably used in combina          30   Adding a Metalabel to a File
tion in the double trie structure discussed below, organizing
the metalabel into the second hierarchical file structure is
accomplished by locating or creating a node in the trie that is           addmetalabel(<filename>, <metalabel)
identified with the filename and associating the metalabel to                 (i) / Metalabel Trie Structure
                                                                                   a. Locate the subtrie which is identified with the key
the filename in the trie.                                            35                    <metalabel in the Metalabel Trie
   FIG. 5 illustrates a general hypothetical trie structure 100                     b. If not found, create a node (and files-metalabeled subtrie)
to provide a preliminary understanding to assist in the expla                          in the Metalabel Trie for the given metalabel.
                                                                                    c. If subtrie already contains “filename',
nation of the subject invention, and is not intended to limit the                            return error. (File is already tagged with the same
invention in its application. In the hypothetical trie structure                             metalabel)
100 of FIG. 5, there is a node 102 available for each letter of      40                     Else
the alphabet. Note that herein the approach is illustrated using                                 add filename to the files-metalabeled subtrie.
                                                                             (ii)        File Trie Structure
an English language character set, but one skilled in the art                       a. Locate the contains-metalabel Subtrie corresponding to
will recognize that any character set is possible. Referring to                        the given filename in the File Trie.
the node for 'B', each node 102 will connect to a further                           b. If not found, create a node (and contains-metalabel
plurality of available nodes 104 representing “B” plus a fur         45                Subtrie) in the File trie, for the given filename.
ther letter, i.e., “BA'-“BZ. The trie structure of FIG. 5 con                       c. If subtrie already contains “metalabel, return error. (File
                                                                                       is already tagged with the same metalabel).
tinues in this manner and ultimately provides the node 106 for                              Else
“BABY. According to this invention, the “BABY node 106                                             add metalabel to the contains-metalabel subtrie.
contains the electronic files, and more accurately, the filena
mes and file paths of the electronic files, associated with the      50
                                                                          Removing a Metalabel to a File
metalabel “BABY. The electronic files are represented in
FIG. 5 by triangle 108. Thus, when a new file and/or metala
bel is/are added, the data processing system organizes the                removemetalabel (<filename>.<metalabel)
metalabel into the trie structure of the additional hierarchical             1.     Metalabel Trie Structure.
file structure and associates the filename with a correspond         55              a. Locate the files-metalabeled subtrie corresponding to the
ing node. The electronic file is desirably not duplicated.                              given metalabel in the Metalabel Trie
                                                                                     b. If not found, return error. (No such metalabel found)
   As will be appreciated by those skilled in the art following                      c. If subtrie doesn't contain “filename', return error. (No
the teachings herein, the trie structure of FIG. 5, for prelimi                         Such metalabel for the file).
nary explanation purposes contains nodes for potentially all                                Else
                                                                                                   i. remove “filename from the files-metalabeled
combination of letters. In actual implementation, trie struc         60
                                                                                                          subtrie.
tures contain nodes according to need. Such as illustrated in                                      ii. if subtrie is empty, then remove the metalabel
FIG. 6. FIG. 6 is an example illustration of a trie structure 120            2.     File Trie Structure
                                                                                                       from Metalabel Trie
for the metalabels “BABY”, “BAND”, “CAT”, “CATHY,                                    a. Locate the contains-metalabel Subtrie corresponding to
“DAD, and “DAN”. In FIG. 6, only nodes related to actual                                the given filename in the File Trie.
metalabels are present, and unnecessary nodes do not exist.          65              b. if not found, return error. (No such file found in index)
As in FIG. 5, the filenames of the electronic files are repre                        c. if subtrie doesn't contain “metalabel, return error. (No
sented by triangles 122. Each triangle 122 is attached to one
          Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 18 of 24


                                                                      US 9,183,220 B2
                                                                                                                   10
                                    -continued                                          The directory of the Linux/Unix file system is modified to
                                                                                        incorporate meta-information. An extra field is added in the
                 such metalabel for the file).                                          structure corresponding to the directory class. This stores
                Else
                       i. remove “metalabel from the contains-metalabel                 meta-information. Information about the amount of data is
                           subtrie.                                                     also stored and indirect addressing is applied at the end and a
                       ii. if subtrie is empty, then remove the filename                pointer to a file containing extra information is stored. The
                           from File Trie
                                                                                        data blocks of the directory desirably points to the directory
                                                                                        structure. The directory structure of the file system, Ext2 is:
List Metalabels of a File
                                                                                   10
                                                                                                struct EXT2 DIR ENTRY {
 listmetalabels(<filename>)                                                                               DWORD inode: * Inode number */
         1.     File Trie Structure                                                                       WORD rec len; /* Directory entry length */
                a. Locate the contains-metalabel Subtrie corresponding to                                 BYTE name len; /* Name length */
                the given filename in the File Trie.                                                      BYTE file type; /* File type */
                                                                                   15                     char name|EXT2 NAME LEN); /* File name */
                b. if not found, return error. (No such file found in index)
                   Else
                          return the contents of the contains-metalabel subt
   e.
                                                                                          The directory entries are the array of struct
List Files with a Metalabel                                                             EXT2 DIR ENTRY. The size of the each structure is given
                                                                                        by the rec len.
 listfiles(metalabel)                                                                       inode:- The inode number of the entry.
         1.     Metalabel Trie Structure
                  a. Locate the files-metalabeled subtrie corresponding to                  rec len:- The length of the record.
                      the given filename in the Metalabel Trie.                    25       name len:- The length of the name of the file.
                   b. if not found, return error. (No such metalabel found in               name:- The name of the file. The string is not NULL terminated.
                      index)
                    Else
                           return the contents of the files-metalabeled subtrie.        The above entry is modified to include 2 more fields:
                                                                                   30
Remove File from the Index                                                              WORD        metalabel len; f* Length of the metalabel field */
                                                                                        char        metalabels; f* The metalabels associated with this file */
         removefile(filename)
                1. Set Metalabelslist=listmetalabels(filename)                          Whenever the copy or move (rename) command is called, the
                2. While metalabelslist not empty repeat                           35   “metalabels' structure corresponding to the files involved
                           a remove a metalabel from the list                           must also be updated. The get-metalabel, and set-metalabel
                           b. call removemetalabel (filename.metalabel)                 commands, read/update the directory inode-structure. To
                                                                                        convert the current file-system to the abstract-file-system of
Update Index for Copy File Command                                                      this invention, each directory in the current file system must
                                                                                   40   be pre-processed to take care of the new fields.
                                                                                           The method of this invention is desirably performed by a
              copy file(Src,dest)                                                       data processing system. The steps the system user would take
                      1. Call removefile(dest).                                         are the steps of entering the desired metalabels and entering
                      2. Set Metalabelslist=listmetalabels(Src)                         the query. The system would desirably perform the steps of:
                      3. While metalabelslist not empty repeat
                               a remove a metalabel from the list                  45   providing the electronic file in a first hierarchical file struc
                               b. call addmetalabel(dest.metalabel)                     ture; assigning the user-entered metalabel to the electronic
                                                                                        file; organizing the electronic file into the second hierarchical
Update Index for Move File Command                                                      file structure as a function of the metalabel; receiving a query
                                                                                        from a user, searching the second hierarchical file structure as
                                                                                   50   a function of the query; and/or returning to the user the elec
                       movefile(Src,dest)                                               tronic file(s) having the metalabel matching the query.
                               1. Call copyfile(Src,dest).                                 The method of this invention is desirably executed and
                               2. Call removefile(Src)                                  implemented in a data processing system by Software pro
                                                                                        gram code that is desirably stored on a computer-readable
Search Files with the Metalabel                                                    55   medium, Such as a hard drive. In one embodiment of this
                                                                                        invention, a computer-readable medium encoded with
                                                                                        instructions for organizing a plurality of electronic files of a
 searchfiles(metalabelslist)                                                            data processing system includes a first program code that,
         1. for each metalabel-i element of metalabelslist
                   a. get files-i-listfiles(metalabel-i)
                                                                                        when executed by the system, establishes a first hierarchical
                   b. if files-i == empty                                          60   file structure including the plurality of electronic files. As
                            return null                                                 discussed above, each of the plurality of electronic files is
                   c. sort files-i                                                      identified by a filename and/or file path in the first hierarchical
         2. get fileslist by doing a “incremental intersection of all files-i           file structure.
         3. return fileslist
                                                                                           A second program code establishes a second hierarchical
                                                                                   65   file structure, and desirably a plurality of additional hierar
  In another embodiment of this invention, the second trie,                             chical file structures, including the plurality of electronic
File-Trie, is replaced with a change in the basic file system.                          files, each of the plurality of electronic files identified by a
         Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 19 of 24


                                                       US 9,183,220 B2
                              11                                                                          12
user-defined metalabel in the second hierarchical file struc                typical queries would require milliseconds. Even if the
ture. The program codes operate simultaneously, and the first               reported abstract folders contained files on the order of tens of
and second hierarchical file structures exist simultaneously in             thousands, the time required is less than a few seconds. Natu
the data processing system for the plurality of electronic files.           rally these times would improve with utilization of well
The medium also includes a third program code for searching                 known techniques for client-server programming such as
the second hierarchical file structure according to a user                  caching. Further improvements arise from replacing the sec
entered query.                                                              ond trie structure with the modified mode structure as
  As discussed above, in one embodiment of this invention,                  described above. Note that all changes to the files and meta
the second program code establishes a second hierarchical                   labels are immediately reflected in the system.
                                                                                         No Hierarchical Metalabels
                                                                                              All times in ms
                                                     Index File Size                                       1Ok                              100k
                                                     Query                                         Dad    Others    photo      Dad         others     photo
                                                     Number of Files reported                      359     1258      420      14233        20132      16O76
                                                     Load at Query Time:
                                                     Search With Suggestion                         14        S4      22           790      12O6        892
                                                             (other applicable
                                                             metalabels displayed)
                                                             Without Suggestion                      7        28       9           330       S86       485
                                                             Query Time + data loading
                                                             With Suggestion                       172       209     199       3236         3870      3634
                                                             (other applicable
                                                             metalabels displayed)
                                                             Without Suggestion                    163       183     167       2930         3285      2952
                                                     Client-Server model:

                                                     With Suggestion                                17        66      25        1284        2182       1813
                                                     (other applicable metalabel displayed)
                                                     Without Suggestion                                               16           363       60S       505


                                                                       30
file structure comprising a trie with a plurality of nodes. Each
of the nodes of the trie corresponds to one of the user-defined                                          Hierarchical Metalabels
                                                                                                             All times in ms
metalabels, and each of the nodes comprising an internal trie
structure of the electronic files that have a matching metala             Index File Size                            10k                      100k
bel.                                                                   35 Query                            dad     others   uncle, dad       others    unclef
                                                                                                                            others                     video
   The present invention is described in further detail in con              Number of Files                359        O        60 2745           O       571
nection with the algorithm described above and the following                Load at
                                                                            Search
                                                                                       Querytime
                                                                                       Query
                                                                                                            18
                                                                                                           179
                                                                                                                     12
                                                                                                                    167
                                                                                                                               13
                                                                                                                             16S 2633
                                                                                                                                     96         44
                                                                                                                                              2S33
                                                                                                                                                          55
                                                                                                                                                        2535
results on various sample metalabels and queries which illus                           time + Data
trate or simulate various aspects involved in the practice of the      40
                                                                                       loading
invention. It is to be understood that all changes that come                Client-Server model:            32       24       25     145        89        99
within the spirit of the invention are desired to be protected
and thus the invention is not to be construed as limited by                    Thus, the invention provides a method for improved file
these examples.                                                             searching through implementation of additional hierarchical
   Algorithms for two types of metalabel searches were                 45   file structures that exist in the background of a data processing
implemented on a Linux system: one for an abstract file                     system alongside the traditional hierarchical directory tree
system with no hierarchical metalabels and the other with                   file structure.
hierarchical metalabel, as described above. The file system                    The method and apparatus of this invention can be
was populated with 10K and 100K files in the two experi                     expanded to include electronic files and/or websites of mul
ments. Each of these search mechanisms were implemented                50   tiple users, such as across multiple server computers, aggre
in two ways, one where the system loaded the search program                 gated in additional hierarchical file structures of this inven
at search time, and the other where a client-server model was               tion. For example, metalabels of a first user for files or
developed and the search procedure was implemented as a                     websites on a first computer system can be organized with
daemon process. In the first approach, both the query and total             metalabels of a second user for files or websites on a second
execution time (data loading and query) are reported.                  55   computer system. The additional hierarchical file structures
   In the system with no hierarchical metalabels, the system                of the multiple users metalabels can be maintained and
was augmented with a Suggestion mechanism, where the                        stored by a taxonomy handler on either or both of the first or
union of all metalabels that were present in the reported files,            second user, or on a third users computer system. The multi
which matched the search (metalabels), was also reported.                   user hierarchy structure of this invention can be applied to
                                                                       60   unstructured user data as well as structured user data.
The tests included times taken for both kinds of this system.                  FIG. 7 illustrates a multi-user file structure according to
   In the hierarchical system, the Suggestions are always                   one embodiment of this invention. A taxonomy handler,
included for further refinement of the search. The suggestions              including a processor and database, aggregates metalabels of
include metalabels which are possible predecessors or suc                   file sets 1, 2, ..., n into multiple hierarchical file structures
cessors of the current metalabel provided at the search query.         65   according to this invention. In one embodiment of this inven
  The efficiency of the method is evident from the time                     tion, each of the file sets 1, 2, . . . . n belongs to one of a
required to execute the search. For a system with 100K files,               plurality of users, such as each operating a separate computer
         Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 20 of 24


                                                     US 9,183,220 B2
                              13                                                              14
system, and the taxonomy handler is operated by a third party    Once the metalabels are created by Alice for her friends, a
remote from the users, and/or a logically separate computer. computer system automatically organizes and stores the user
Each of the taxonomy hierarchical file structures is specified defined metalabels in a hierarchical file structure. The com
by a metalabel of the type A/B/C/.../n, where A, B, C, etc. puter system is desirably operated by the web site as a service
are individual metalabel identifiers. The multiple taxonomy 5 to its users, but the hierarchical file structures of this invention
structure is an aggregate of these structures, and can incorpo could also be implemented on Alice's personal computer
rate features of the invention discussed previously for addi system or even through a third party web service. As dis
tional hierarchical file structures.                                cussed, the hierarchical file structure includes a trie, wherein
    In one embodiment, each of the metalabels in the multiple a node in the trie that is identified with each metalabel is
hierarchies (taxonomies) is associated with a file space iden- 10 located or created. The computer system associates the cor
tifier. Individual taxonomies can be stored on multiple sys responding web site member to the metalabel in the trie.
tems and a union of the taxonomies is stored in the multiple            The stored links between the web site members and their
taxonomy handler which aggregates multiple and overlap corresponding metalabels organized and stored in the hierar
ping taxonomies. While in traditional UNIX systems a hier chical file structure allow for quick Searching of one or more
archical file space is constructed via nodes termed i-nodes, 15 members associated with a metalabel by searching for the
the system of embodiments of this invention maps the file metalabel. By searching for the metalabels, a user can quickly
space identifier to a file/data location by an underlying file find other web site members associated with the metalabels,
management system. The construction of a mapping between and optionally can automatically have a graphical user inter
identifiers and the aggregate taxonomy can be achieved via face displayed with full or partial communications or other
database, a specific search structure like tries, or B-trees on an 20 postings from the corresponding users.
order encoded space.                                                    In another embodiment of this invention, the metalabels
  The method and file structure of this invention can be            and hierarchical file structure of this invention can be used to
further applied to the organization of web pages or members limit postings from one social group to that group and not to
of web sites Such as Social networking sites. Current web be seen, at least automatically or easily, by another estab
based “social networking' involves groups of people who 25 lished social group. A method of organizing and . displaying
share a common interest. Most social networking systems web site member data streams in this fashion is possible via a
form groups, within a web site Such as www.twitter.com or multiple simultaneous metalabel tagging system of this
www.facebook.com, and a particular person may belong to a invention. Referring again to FIG. 8, Alice can organize her
number of groups within those web sites. In one embodiment online Social structure so that Jane's conversations are fol
of this invention, the metalabels and hierarchical file structure 30 lowed by other high school friends and college friends but not
of this invention can be used to provide an efficient method by work friends. Additionally John's conversations are rel
ology for organizing groups, thereby allowing users to exist evant to both work and college friends. By grouping the web
in, organize, and efficiently and/or simultaneously participate site members that Alice is following, she can limit access to
in multiple groups.                                                  those groups to relevant web site members and keep other
   The simultaneous membership in multiple groups is useful 35 web site members who are following her from seeing com
when a user's activities are common to a number of groups. munications or other postings from the grouped members.
As an example, consider a user Alice who has structured her             In one embodiment of this invention, a user's Social groups
set of groups into a hierarchy where the groups in the hierar that are established using the metalabels of this invention can
chy could becategorized as A1/B1/C1, A1/B1/C2, A1/B2/C3, be displayed to the user generating a graphical user interface
A1/B2/C4. A user Jane in Alice's group C1 may also occur in 40 (GUI) illustrating the groups or metalabels of the hierarchical
Alice's group C4. Alice may want to follow the conversations file structure. FIG. 9 illustrates an exemplary illustration of
of Jane in both groups. This would be required with only one screen display of a GUI 200 for displaying the metalabel
instantiation of Jane in her network. Jane can be advised of         groups of a user. The GUI 200 includes a group directory
Alice's inclusion in a group, and in at least some implemen display 202 illustrating the groups 204, 206, 208,210 and the
tations must agree to be part of both groups. It is also possible 45 group members 212, 214, 216, 218 within the groups, respec
to limit Jane's interaction to one group. The data correspond tively. On the right side of the GUI 200 is messaging window
ing to a user could be real-time and/or may include cached or 220 for displaying communications 222 from group members
stored copies. The invention thus provides a hierarchical posted to the web site. In the embodiment shown in FIG.9, the
organization of groups with the power to simultaneously messaging window is divided into two portions 224 and 226.
access data streams in multiple groups for efficient manage- 50 First portion 224 includes communications 222 from group
ment of Social groups.                                               204, and the communications 222 in the second portion 226
   FIG. 8 illustrates a hypothetical social group structure for are generated and viewed by group 206. While this particular
explanation purposes. Alice would like to organize her social GUI 200 shows messages to the user for two groups, the
structure in the manner shown in FIG. 8. Alice can assign a members of one group would not be able to view the messages
metalabel of her creation for each of her friends who are also 55 unless those members were also in the other group. As will be
members of the Social networking web site. As an example, appreciated, the configuration and content of the GUI can
Alice can assign the metalabels “high school and “friends' vary depending on need and the number of user-defined meta
to each of Jane and Bob, and “work” and “friends' to Bob and         label groups.
John. This metalabel is in addition to, i.e., does not replace,         An exemplary apparatus for implementing the above meta
the web site user member identification name of Alice's meta- 60 label system is generally represented in FIG. 10. A label
labeled friends. The metalabels are also desirably abstract server 230 including or associated with a data processor and
terms used to organize the metalabeled friends in the abstract a database or recordable medium is used for receiving and
hierarchical file structures of this invention. The metalabel is     storing user-defined metalabels for each of a plurality of web
not replicated data, but a new identifier for each friend site members. The label server 230 includes software code
assigned by Alice. As noted in this example, more than one 65 stored on a recordable medium of the label server 230 and
web site user can be assigned the same metalabel, thereby executable by the label server 230 for establishing and main
allowing for grouping according to the common metalabel.             taining one or more hierarchical file structures. The label
         Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 21 of 24


                                                        US 9,183,220 B2
                            15                                                                         16
server 230 is in communication with a system for broadcast               the web-pages. For example, assigning metalabel tags for the
ing and receiving data streams 232, such as those existing in            web pages in FIG. 11 could include:
current social networking sites. The label server 230 also               University/College1/Department B/Faculty A
includes software code stored on a recordable medium of the              University/College2/Department B/Faculty A/Center A
label server and executable by the label server for creating a           University/College3/Faculty C
graphical user interface for displays on a user interface of a           University/College3/Faculty C/Center C
client device. As an example, the label server 230 can include           and would provide an abstract directory structure. In one
or be associated with a browser 234, which navigates the                 embodiment of this invention, a folder view of all these pages
Social groups and displays interactions in a trie-based hierar           would then be provided with abstract folders for University
chical file structure according to this invention.                  10   containing Sub-folders for College1, College2, etc. along
  In another embodiment of this invention, the metalabels of             with links to the pages.
this invention are applied to web pages themselves to be                    An implementation architecture of HWV according to one
structured into multiple hierarchical file structures using the          embodiment of this invention includes a web-scan system, a
user-defined metalabels. Given the increasingly complex                  hierarchical-label server, and a web-browser client. Referring
                                                                    15   to FIG. 12, the web-scan system comprises a label server 240
structure of local and Internet web-pages, web-pages can be              and a browser 242, such as described above. The web-scan
viewed as a file system linked in a graph structure which                system is embodied as a web-crawler 244 that provides for a
corresponds to the possible access structure of the pages. This          periodic scan of all web-pages to access or create metalabel
is inherently the only structure available in the architecture of        information. In one embodiment of this invention, the web
web-pages. Visitors to a web-site are often faced with a                 crawler 244 extracts text from web pages to automatically
myriad of web-page traversals to discover the page of interest.          create metalabels. In another embodiment, web page owners
Information management and access thus appears to be a key               or administrators can apply metalabels to their own web
issue in the jungle of web-pages.                                        pages, and the web-crawler 244 can extract these metalabels
  Metalabel-based hierarchical data structures of this inven             when the web site it accessed. The metalabel information is
tion can be viewed by a browser system and provide alternate        25   collected and made accessible to the label server 240. The
views of an interconnected set of web-pages that are typically           web crawler 244 provides a web-graph traversal system
found on the site of large organization. While searching for             which will crawl the linked pages and extract from each page
web-pages can be achieved via a search for relevant key                  a hierarchical metalabel. The hierarchical metalabel will be
words, a structured view of the arrangement of web-pages has             embedded in the html-code with a distinguisher. This would
its own advantages. Often it would be easier to access struc        30   be standard based and uniquely identifiable. The web-scan
tured and labeled data than search for a “needle in a haystack.”         systems can be implemented as a standard graph search algo
which search engines are adept in doing. Consider a similar              rithm.
problem in the organization of files. File systems achieve a               The label server 240 of one embodiment of this invention is
level of data organization by using a tree to provide a hierar           a server for storing metalabels, methods and code for updat
chical and structured arrangement. Traditional file systems,        35   ing metalabels, including addition, deletion, and editing, and
including both UNIX and its variations (LINUX, etc.) and                 a search facility for web-pages corresponding to metalabels.
WINDOWS, have the most natural mechanism for organizing                  The label server would interact with browser 242 as a Client
data: one hierarchical method of file organization, which is             Server system. The label server 240 is implemented as a
tree structured with directories and sub-directories.                    double-trie system, with two tries which would maintain a
   This single method of organizing data leads to consider          40   doubly-indexed database of web-pages and their correspond
able inefficiencies in accessing files. This problem can be              ing metalabels. For each add, modify, and update metalabel
addressed by the additional abstract file system of this inven           tag command, the trie structures are suitably modified. The
tion where hierarchical metalabels are introduced to specify             data modifications for the server are fed by either the web
multiple hierarchical organizations. The abstract file system            browser or by an administrative client.
of this invention can also be applied to web pages, which can       45      Browsing the web-pages is provided by a browser client
be labeled manually or automatically by data processors, such            242. A link to activate the client 242 can be embedded into any
as by a method of crawling the web-pages in a domain to                  web-page, typically the home page of the organization. This
extract terms as metalabels or collect the web-sites predefined          would activate client 242 which would then be able to extract
metalabel data, and to provide a search/browse facility So as            metalabel hierarchical information from the server and dis
to enable the user to view/browse and access any indexed or         50   play the structure of the web-pages. The user can access
labeled web-page.                                                        web-pages directly via links from the browser 242. Searching
   FIG. 11 is provided as an exemplary structure of a Univer             and browsing the multi-hierarchical labels would then be
sity's web-pages for discussion purposes. Suppose an Inter               accomplished via standard browsing facilities of directory
net user wanted to access information about Center A of the              structures. The browsing client 242 can be implemented as a
University. The web-design would require a number of link           55   web-based GUI that provides a hierarchy browsing system
traversals, such as from a home page. If direct links from all           similar to the Explorer system used in Windows and Linux
pages to other pages are not provided, the task of page tra              graphical user interfaces.
Versals becomes complicated and cumbersome. This moti                      An administrative client would be a browser with addi
vates the creation of a page browser. The traditional browser            tional features to allow for changing metalabels. To maintain
however cannot represent the graph structure above. Instead,        60   consistency this would entail modifying web-pages automati
the metalabels and multiple hierarchical file structures of this         cally to update their meta-labels and administrative privileges
invention can be used to label pages and provide a user                  would be required. Thus, the metalabel specification of the
specified hierarchy that creates a page browsing system.                 web-pages can be specified and edited from the page itselfor
  In one embodiment of this invention, a hierarchical web                via an administrative client. A screen display from an imple
page view (HWV) structure is provided. The HWV structure            65   mentation of the system is illustrated in FIG. 13.
provides the facility to label web pages with metalabels which              It will be appreciated that details of the foregoing embodi
can be used to provide a hierarchical view of the structure of           ments, given for purposes of illustration, are not to be con
         Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 22 of 24


                                                       US 9,183,220 B2
                              17                                                                     18
Strued as limiting the scope of this invention. Although only a            11. The device according to claim 1, further comprising a
few exemplary embodiments of this invention have been                    web-scan system for automatically scanning remote web
described in detail above, those skilled in the art will readily         pages on a network and creating metalabels for each of the
appreciate that many modifications are possible in the exem              web pages from text extracted from that web pages.
plary embodiments without materially departing from the             5      12. A device, comprising:
novel teachings and advantages of this invention. Accord                   one or more processors;
ingly, all Such modifications are intended to be included                  memory;
within the scope of this invention, which is defined in the                one or more programs, wherein the one or more programs
following claims and all equivalents thereto. Further, it is                 are stored in the memory and configured to be executed
recognized that many embodiments may be conceived that do           10
                                                                             by the one or more processors, the one or more programs
not achieve all of the advantages of some embodiments, par                   including instructions for creating a graphical user inter
ticularly of the preferred embodiments, yet the absence of a                 face including a first window and a second window,
particular advantage shall not be construed to necessarily                   wherein the first window comprises a directory display
mean that such an embodiment is outside the scope of the
present invention.                                                  15       of a plurality of metalabels defined by a user, and the
                                                                             second window comprises a message window for dis
  What is claimed is:                                                        playing electronic files or data items corresponding to
  1. A device, comprising:                                                   the plurality of metalabels, wherein the directory display
  one or more processors;                                                    comprises a structure displaying a metalabel hierarchy,
  memory; and                                                                wherein each metalabel component of the metalabel
  one or more programs, wherein the one or more programs                     hierarchy is selectable to display a corresponding elec
     are stored in the memory and configured to be executed                   tronic file or data item in the second window; and
    by the one or more processors, the one or more programs                a taxonomy handler including a database and receiving and
     including:                                                               storing user-defined metalabels for electronic files or
  instructions for creating a graphical user interface includ       25        web pages in user file structures of a plurality of users,
     ing a first window and a second window, wherein the                      wherein each metalabel is an identifier in addition to a
     first window comprises a directory display of a plurality                user filename, user file path, or a user domain address, to
     of metalabels defined by a user, and the second window                   organize electronic files, data items, web pages, or web
     comprises a message window for displaying electronic                     site members as a function of the metalabels into a
     files or data items corresponding to the plurality of meta     30
                                                                              plurality of additional hierarchical file structures exist
     labels, wherein the directory display comprises a struc                  ing simultaneously with the user file structures, wherein
    ture displaying a metalabel hierarchy, wherein each                       more than one of the plurality of electronic files, data
     metalabel component of the metalabel hierarchy is                        items, web pages, or web site members is assigned a
     Selectable to display a corresponding electronic file or
     data item in the second window, and each of the first          35        same user-defined metalabel to organize the more than
     window and the second window can be independently                        one of the plurality of electronic files, data items, web
     controlled.                                                              pages, or web site members in a same additional hierar
   2. The device according to claim 1, wherein the electronic                 chical file structure.
files comprise electronic communications.                                   13. A computer-implemented method of organizing a plu
   3. The device according to claim 1, wherein the graphical        40   rality of electronic files, data items, web pages, or web site
user interface is displayed in a browser on a client device              members organized in a first file structure on a recordable
screen across a network.                                                 medium, the method comprising:
  4. The device according to claim 1, wherein the first win                 assigning with a data processor a plurality of metalabels
dow comprises abstract folders and subfolders each corre                       defined by a user to each of at least two of a plurality of
sponding to at least one of the plurality of metalabels.            45         electronic files, data items, web pages, or web site mem
  5. The device according to claim 1, wherein the second                       bers to organize the electronic files, data items, web
window comprises a plurality of message windows, wherein                       pages, or web site members as a function of the metala
each of the message windows is associated with at least one of                 bels into a plurality of additional hierarchical file struc
the metalabels of the first window.                                            tures existing simultaneously with the first file structure,
  6. The device according to claim 5, wherein each of the first     50         wherein more than one of the at least two plurality of
window and the plurality of message windows can be inde                        electronic files, data items, web pages, or web site mem
pendently controlled.                                                          bers is assigned a same user-defined metalabel to orga
  7. The device according to claim 1, wherein the data pro                     nize the more than one of the plurality of electronic files,
cessor automatically updates metalabel hierarchies upon any                    data items, or web pages in a same one of the additional
change made to the electronic files or data items within the        55        hierarchical file structures;
second window.                                                             storing the plurality of additional hierarchical file struc
   8. The device according to claim 1, further comprising                     tures on the recordable medium or a second recordable
instructions for user searching of the plurality of metalabels               medium associated with the data processor,
by one or more of the metalabels, wherein the graphical user               the processor automatically linking each of the plurality of
interface comprises a search bar.                                   60        user-defined metalabels stored in the database to a cor
   9. The device according to claim 1, further comprising a                   responding electronic file, data item, web pages, or web
label server that receives and stores the plurality of metalabels             site members of the each of the plurality of user-defined
for each of the electronic files.                                             metalabels; and
   10. The device according to claim 9, wherein the label                  automatically updating the additional hierarchical file
server includes one or more programs including instructions         65       structures with the processor when any of the plurality of
for establishing and maintaining one or more hierarchical file               electronic files, data items, web pages, or web site mem
structures for the plurality of metalabels.                                  bers is moved, modified, copied, or deleted.
          Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 23 of 24


                                                        US 9,183,220 B2
                               19                                                                        20
   14. An apparatus for organizing files, data items, web                       additional hierarchical file structures by linking the
pages, or web site members, each having a primary identifier                    metalabel of a first electronic file, data item, web page,
and organized in a first file structure, the apparatus compris                  or web site member to a matching metalabel assigned to
ing:                                                                            a second electronic file, data item, web page, or web site
   a label server comprising a processor and a memory com                       member, wherein the first file structure and the addi
      ponent database and for receiving and storing user-de                     tional hierarchical file structures exist simultaneously
      fined metalabels for each of a plurality of electronic files,             for the plurality of electronic files, data items, web
      data items, web pages, or web site members, wherein                       pages, or web site members;
     each metalabel is an additional identifier in addition to               wherein the additional hierarchical file structures com
     the primary identifier, used by the label server to auto         10
                                                                                prises a plurality of nodes, each of the nodes correspond
     matically organize the electronic files, data items, web                   ing to one of the user-defined metalabels, and each of the
     pages, or web site members as a function of the metala                     nodes comprising an internal structure of the electronic
     bels into a plurality of additional hierarchical file struc                files that have a matching metalabel.
     tures existing simultaneously with the first file structure,            20. The computer-readable storage medium according to
     wherein more than one of the plurality of electronic files,      15
     data items, web pages, or web site members is assigned                Claim 19, further comprising instructions for searching the
     a same user-defined metalabel to organize the more than               additional hierarchical file structures according to a user
     one of the plurality of electronic files, data items, web             entered query.
     pages, or web site members in a same one of the addi                    21. An apparatus, comprising:
     tional hierarchical file structures, and wherein the addi               one or more processors;
     tional hierarchical file structures comprise a plurality of             memory; and
     nodes, each of the nodes corresponding to one of the                    one or more programs, wherein the one or more programs
     metalabels, and each of the nodes comprising an internal                  are stored in the memory and configured to be executed
     structure of links corresponding to the metalabel of the                  by the one or more processors, the one or more programs
     node.                                                            25       including instructions for creating a graphical user inter
   15. The apparatus of claim 14, further comprising a soft                    face including a first window and a second window,
ware code stored on a recordable medium of the label server                    wherein the first window comprises a directory display
and executable by the label server for automatically estab                     of a plurality of metalabels defined by a user, and the
lishing and maintaining the additional hierarchical file struc                 second window comprises a message window for dis
tures.                                                                30       playing electronic files or data items corresponding to
  16. The apparatus of claim 14, further comprising a soft                     the plurality of metalabels, wherein the directory display
ware code stored on a recordable medium of the label server                    comprises a structure displaying a metalabel hierarchy,
and executable by the label server for creating agraphical user                wherein each metalabel component of the metalabel
interface for display on a user interface of a client device.                  hierarchy is selectable to display a corresponding elec
   17. The apparatus of claim 14, further comprising a web            35        tronic file or data item in the second window;
scan system for automatically scanning remote web pages on                    wherein the directory display comprises a plurality of
a network and creating metalabels for each of the web pages                     nodes, each of the nodes corresponding to one of the
from text extracted from that web pages.                                        metalabels, and each of the nodes comprising an internal
   18. The apparatus of claim 14, wherein the additional hier                    structure of the links corresponding to the metalabel of
archical file structures comprise a plurality of nodes, each of       40        the node, and more than one of a plurality of electronic
the nodes corresponding to one of the metalabels, and each of                   files, data items, web pages, or web site members is
the nodes comprising an internal structure of the links corre                   assigned a same user-defined metalabel to organize the
sponding to the metalabel of the node.                                          more than one of the plurality of electronic files, data
   19. A computer-readable storage medium encoded with                          items, web pages, or web site members in a same node of
instructions for organizing a plurality of electronic files, data     45        the directory display.
items, web pages, or web site members, the encoded instruc                    22. The apparatus of claim 21, further comprising a web
tions comprising:                                                          scan system for automatically scanning remote web pages on
   instructions for establishing a first file structure including          a network and creating metalabels for each of the web pages
     the plurality of electronic files, data items, web pages, or          from text extracted from that web pages.
     web site members, each identified by a primary identifier        50      23. The apparatus of claim 21, wherein the electronic files
     in the first file structure;                                          comprise electronic communications.
  instructions for establishing additional hierarchical file                  24. The apparatus of claim 21, wherein the graphical user
     structures including the plurality of electronic files, data          interface is displayed in a browser on a client device Screen
     items, web pages, or web site members, each of the                    across a network.
     plurality of electronic files, data items, web pages, or         55      25. The apparatus of claim 21, wherein the first window
    web site members identified by a user-defined metalabel                comprises folders and Subfolders each corresponding to at
     in the additional hierarchical file structures, each of the           least one of the plurality of metalabels.
     electronic files, data items, web pages, or web site mem                 26. The apparatus of claim 21, wherein the data processor
     bers organized in both the first file structure and the               automatically updates the metalabel hierarchy upon any
     additional hierarchical file structures without replicating      60   change made to the electronic files or data items within the
     the electronic files, data items, web pages, or web site              second window.
     members; and                                                             27. The apparatus of claim 21, further comprising a label
  instructions for assigning a corresponding user-defined                  server for receiving and storing the metalabels.
     metalabel to each of the electronic files, data items, web               28. The apparatus of claim 27, wherein the label server
     pages, or web site members, and automatically organiz            65   includes one or more programs including instructions for
     ing the electronic files, data items, web pages, or web               establishing and maintaining the nodes for the directory dis
     site members as a function of the metalabels into the                 play.
         Case 6:20-cv-00603-ADA Document 1-1 Filed 07/01/20 Page 24 of 24


                                                    US 9,183,220 B2
                             21                                       22
   29. The computer-readable storage medium according to
claim 19, further comprising instructions for automatically
scanning remote web pages on a network and creating meta
labels for each of the web pages from text extracted from that
web pages.                                                       5
